DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of October 28, 2021 has been fully considered.  The remarks and amendments regarding claim 12 are persuasive.  Regarding claim 22, the remarks are not persuasive.  The original disclosure does not support the description of the seal member as being a check valve.  As commonly understood in the art and set forth in Merriam Webster’s online dictionary, a check valve is a valve that allows flow in only one direction; the remarks do not cite any portion of the original disclosure that describes the seal member as operating to do that.  Although there is a lengthy explanation on page 10 of the response, the explanation only makes a general citation to paragraphs 0040 and 0041 which do not disclose that the seal member is a check valve or operates as a check valve.  Based on the operation described in paragraphs 0037-0041, it appears that fluid fill flow upward through the inlet (47) as the seal (18) is moving upwards between the stop member (28) and the surface (49).  In fact, paragraph 0040 is not even completely clear on whether upward flow through the inlet (47) is prevented after the seal (18) contacts the surface (49); this would depend on the shape of the seal relative to the openings which is not shown in detail.  Paragraph 0040 states that the flow down into the bottle is blocked (“until some air flows out”), but it does not state whether the flow upward through the opening (47) is blocked or merely limited/restricted.  Even if it is after it contacts the surface (49), this does not mean it allows flow in only one direction.  For all the reasons above, 

Specification Objections
	In the amendments to paragraph 0034, “tup surface” should be --top surface--.
	The amendments paragraph 0040 of the specification constitute new matter and are not entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-23 were submitted on November 13, 2020, which is after the filing date of March 22, 2020.    


Allowable Subject Matter
	Claims 12-19 and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799